Exhibit 10.1

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

This Retirement Agreement and General Release (the “Agreement”) is made and
entered into as of the 3rd day of May, 2017, by William J. Goodwin, a resident
of the state of Indiana (“Goodwin”) and MainSource Financial Group, Inc., a bank
holding company incorporated under the laws of the state of Indiana (the
“Company”).  Goodwin and Company are, jointly, the “Parties.”

 

WHEREAS, Goodwin is an at-will employee of the Company in an executive capacity
and currently holds the office of Executive Vice President and Chief Credit
Officer;

 

WHEREAS, Goodwin has decided to retire from his positions with the Company and
his employment with the Company will terminate on May 3, 2017 (the “Separation
Date”);

 

WHEREAS, Goodwin and the Company mutually desire to settle in full any and all
claims that they may have including, but not limited to, all claims that Goodwin
asserted or could have asserted or which could have been raised prior to the
date Goodwin executes this Agreement;

 

WHEREAS, Goodwin has agreed to provide consulting services to the Company for a
period of time following the Separation Date; and

 

WHEREAS, the parties wish to set forth the terms and conditions of Goodwin’s
provision of consulting services to the Company.

 

NOW, THEREFORE, in exchange for and in consideration of the mutual covenants and
promises set forth in this Agreement, the Parties agree as follows:

 

1.                                      Settlement Payment and Benefits. 
Subject to the terms and conditions set forth herein, and in full, final and
complete settlement of all claims between the Parties, following the execution
and delivery of this Agreement by Goodwin to the Company:

 

(a)                                 The Company shall continue to pay Goodwin’s
salary through the Separation Date at Goodwin’s rate of pay in effect as of the
Separation Date less all required withholding deductions, payable in accordance
with the Company’s regular payroll schedule (the “Salary Continuation”);

 

(b)                                 In accordance with action taken by the
Company’s Executive Compensation Committee (the “Committee”), the outstanding
options to purchase shares of the Company’s common stock previously granted to
Goodwin under the Company’s 2007 Stock Incentive Plan (collectively, the
“Options”) shall (i) vest in accordance with the vesting schedule set forth in
the applicable Option grant agreement (as if Goodwin remained employed) and
(ii) be exercisable through the scheduled expiration date of such Option (the
“Option Benefit”).  Within thirty (30) days of the Effective Date, the Company
and Goodwin shall take action to amend Goodwin’s existing option agreements in
accordance with these terms; provided, however, that such options

 

1

--------------------------------------------------------------------------------


 

may convert from incentive stock options to non-qualified stock options, taxable
at ordinary income tax rates at the time of exercise.

 

(c)                                  In accordance with action taken by the
Committee, the outstanding restricted stock previously granted to Goodwin under
the Company’s 2007 Stock Incentive Plan shall (i) vest, with respect to the
1,801 shares of restricted stock granted to Goodwin on March 16, 2015 and 1,696
shares of restricted stock granted to Goodwin on March 4, 2016, and (ii) be
forfeited, with respect to any other unvested shares of restricted stock (the
“Restricted Stock Benefit”).  The restricted stock granted on March 16, 2015
shall vest on March 16, 2018, and the restricted stock granted on March 4, 2016
shall vest on March 4, 2019.  Within thirty (30) days of the Effective Date, the
Company and Goodwin shall take action to amend Goodwin’s existing restricted
stock agreements in accordance with these terms.

 

(d)                                 All outstanding performance share units
previously granted to Goodwin under the Company’s 2015 Stock Incentive Plan
shall be forfeited.

 

(e)                                  In accordance with action taken by the
Committee, the Company shall pay to Goodwin the portion of Goodwin’s short term
incentive compensation granted in February 2017 pursuant to the Company’s
Short-Term Incentive Plan (the “STIP”) which remains unpaid as of the Separation
Date less the fair market value of Goodwin’s automobile as set forth in
2(c) below.  Such payment pursuant to the STIP is the “STIP Benefit”.  The STIP
Benefit shall be paid concurrently with 2018 bonus payments to the Company’s
executive officers, but not later than March 31, 2018, and shall remain subject
to the clawback provisions of Section 3.7 of the STIP for the period of time set
forth in the STIP.

 

The Option Benefit, Restricted Stock Benefit and STIP Benefit are in excess of
the payments and benefits to which Goodwin is entitled to receive in connection
with his employment with the Company and the termination thereof, the
sufficiency of which is hereby acknowledged.

 

2.                                      Additional Consideration:

 

(a)                                 PTO: Goodwin acknowledges and represents
that his accrued but unused PTO days through the Separation Date shall be
forfeited as of the Separation Date, and therefore Goodwin shall receive no
payment for accrued unused PTO days.

 

(b)                                 Expenses: Goodwin further acknowledges that
as of the Separation Date, Goodwin has submitted and has been reimbursed for all
claims for expense reimbursement incurred prior to the Separation Date.

 

(c)                                  Automobile.  Within thirty (30) days of the
Separation Date, the Company shall assign to Goodwin title, free and clear, to
the company automobile currently assigned to Goodwin.  The fair market value of
the automobile shall be taxable income to Goodwin, and Goodwin shall be
responsible for and pay all applicable taxes, fees and other expenses relating
to such transfer.  The fair market value of the automobile as of the Separation
Date shall be deducted from the STIP payment to Goodwin pursuant to
Section 1(e) above.

 

2

--------------------------------------------------------------------------------


 

(d)                                 No other payments. Goodwin acknowledges and
represents that he is not entitled to receive any payment from the Company other
than as provided in this Agreement and that, upon receipt of the payments and
benefits set forth in Sections 1 and 2, Goodwin will have received all
compensation of any kind, including without limitation wages, bonuses,
commissions, and incentive pay, due him for his work for the Company.

 

3.                                      Release.  Goodwin, for himself and his
representatives, agents, successors and assigns, hereby releases and forever
discharges the Company and its affiliates, their past, present and future
parents, successors, affiliates, subsidiaries and assigns, and their respective
officers, directors, trustees, principals, partners, employees, shareholders,
owners, agents, attorneys, accountants, advisors, managers, representatives,
consultants and assigns, from any and all potential claims, demands, damages,
rights, duties, debts, obligations, liabilities, actions or petitions of any
nature or kind, whether known or unknown, foreseen or unforeseen, contingent or
actual, liquidated or unliquidated, which relate to Goodwin’s employment and its
termination.

 

The foregoing release of claims includes, but is not limited to, the following:
(a) any and all claims of age discrimination under the ADEA (including, but not
limited to, the Older Workers Benefit Protection Act), (b) any and all claims
under any state statutory or decisional law pertaining to termination of
employment, wrongful discharge, wage and hour, discrimination, retaliation,
infliction of emotional distress, breach of contract, breach of public policy,
misrepresentation or defamation, (c) any and all claims under the Indiana Civil
Rights Act, the Indiana Wage Payment Statute, the Indiana Wage Claims Statute,
the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Federal Rehabilitation Act of 1973, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act,
the Americans With Disabilities Act and any other federal, state or local
statute, law, rule, regulation, ordinance, common law or other legal
requirement, (d) any and all claims that Goodwin has or may have relating to his
employment by the Company and any and all matters, transactions and things
occurring prior to the Effective Date, and (e) any and all other tort or
contract claims and other theories of recovery (collectively, the “Releases”). 
The foregoing Releases by Goodwin do not apply to Goodwin’s right to enforce
this Agreement against the Company.  The parties expressly understand and agree
that the Releases contained in this Agreement are to be construed as broadly as
all applicable laws allow.

 

Goodwin has been advised by the Company that this Agreement does not prohibit
Goodwin from filing an administrative charge against the Company with the United
States Equal Employment Opportunity Commission (“EEOC”) relating to his
employment with the Company; provided, however, Goodwin waives and releases, to
the fullest extent permitted by law, any and all entitlement to any form of
personal relief arising from such charge or any legal action relating to such
charge.  Should the EEOC, any other administrative agency or other person bring
a complaint, charge or legal action on Goodwin’s behalf against the Company
based on any acts, events or omissions occurring on or before the date Goodwin
signs this Agreement, Goodwin hereby waives any rights to, and will not accept,
any remedy whatsoever obtained through the efforts of such agency or person.

 

4.                                      Consideration and Revocation Periods. 
Goodwin is advised to seek legal advice

 

3

--------------------------------------------------------------------------------


 

from an attorney of his own choosing before signing this Agreement. Goodwin
acknowledges that he has twenty-one (21) days to consider the Releases contained
in Paragraph 3 of this Agreement and can take as much or as little of the
twenty-one (21) day period to do so.  Goodwin also acknowledges that he has
seven (7) calendar days from the date he signs this Agreement to revoke the
Releases (the “Revocation Period”) and that this Agreement shall not become
effective or enforceable until after the Revocation Period expires.  Goodwin
expressly understands that no compensation shall be paid if he timely revokes
this Agreement.  This Agreement shall become effective on the day following the
expiration of the Revocation Period (the “Effective Date”).  If Goodwin chooses
to revoke this Agreement, then he must do so in writing and by hand-delivering
the revocation letter by close of business on the last day of the revocation
period to:

 

Karen Woods

MainSource Financial Group, Inc.

2105 N. State Road 3 Bypass

Greensburg, Indiana  47240

 

5.                                      Resignation from Boards and Offices. 
Effective as of the Effective Date, Goodwin shall be deemed to have tendered his
resignation from all offices of the Company and any of its affiliated entities.

 

6.                                      Consulting Services.  In further
consideration of the benefits provided to Goodwin under this Agreement,
beginning on the Separation Date, Goodwin agrees to provide the Company with 176
hours of consulting services during the period from May 4, 2017 through
April 30, 2018, and 96 hours of consulting services during the period from
May 1, 2018 through March 1, 2019. Goodwin shall be an independent contractor of
the Company and shall, at the Company’s request, provide services relating to
the Company’s Credit Administration function and such other services as may be
reasonably requested by the Company from time to time.  So long as Goodwin is
engaged hereunder, Goodwin agrees (a) to perform Goodwin’s duties diligently and
to the best of Goodwin’s ability, and not to do anything that would be
detrimental to the best interests of the Company, (b) to use Goodwin’s best
efforts, skill and ability to promote the interests of the Company and (c) to
devote such portion of his time, attention, energy, skill and efforts to the
business and affairs of the Company as reasonably required to fulfill the duties
assigned to him under this Agreement.

 

7.                                      Independent Contractor.  From and after
the Separation Date, the parties agree:

 

(a)                                 No Agency. Goodwin shall be an independent
contractor under Section 6 of this Agreement.  Nothing in this Agreement shall
create the relationship of partners or employer and employee between the parties
hereto.  Goodwin is not an agent of the Company and does not have the right to
employ or contract with any other person or entity for or on behalf of the
Company.  The Company shall not be liable for any act or omission of Goodwin in
performing any service.  As an independent contractor, Goodwin acknowledges and
agrees that he alone is responsible for acts or omissions, including any
property damage, bodily injury or death, caused by Goodwin.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Employee Benefits.  Neither Goodwin nor
anyone acting on Goodwin’s behalf shall receive any employee benefits of any
kind (including, without limitation, health, sickness, accident or dental
coverage, life insurance, disability benefits, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefit(s)) from the Company.  Goodwin shall be
expressly excluded from participating in any employee benefit plans or programs
as a result of the performance of services under this Agreement, without regard
to Goodwin’s independent contractor status.

 

8.                                      Indemnification.  Goodwin shall continue
to be entitled to indemnification, advancement of expenses and reimbursement to
the extent permitted to him under the Company’s Articles of Incorporation and
By-Laws.

 

9.                                      Acknowledgment.  Goodwin represents and
certifies that he has carefully read and fully understands all the provisions of
this Agreement, including the Releases, has had ample and adequate opportunity
to thoroughly discuss all aspects of the Releases with legal counsel of his
choosing, and is voluntarily entering into this Agreement and that no
representations have been made other than those set forth explicitly herein. 
Goodwin acknowledges and agrees that he has not been represented by or advised
in any respect by the Company’s legal counsel concerning this Agreement. 
Further, Goodwin understands and agrees that this Agreement shall have no force
or effect unless signed by him and not revoked prior to the expiration of the
Revocation Period.

 

10.                               Non-Assignability.  This Agreement shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
representatives, successors, and assigns of the Company and Goodwin; provided,
however, that Goodwin may not assign this Agreement without the express written
consent of the Company, but the Company may assign this Agreement without
Goodwin’s prior written consent.

 

11.                               No Corporate Compliance Issues.  Goodwin
affirms that he is unaware of any undisclosed or unresolved corporate compliance
issues arising under any federal, state, or local law or regulation.  Goodwin
further affirms that he has not and will not alter, amend, destroy, remove,
and/or improperly limit access by the Company to any of the Company’s property
including, but not limited, to the Company’s records, databases, documents,
and/or electronically-stored data.

 

12.                               Governing Law and Forum Selection.  This
Agreement shall be governed by and construed (both as to validity and
performance) and enforced in accordance with the laws of the State of Indiana
without giving effect to the conflicts or choice of law provisions thereof.  Any
action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement shall be brought against any of the parties
in the state or federal courts (Southern District of the State of
Indiana, Indianapolis Division) of Indiana.

 

13.                               Attorney’s Fees.  If there is a breach of this
Agreement by a party, the breaching party shall reimburse the non-breaching (or
prevailing) party for its litigation costs and expenses (including, but not
limited to, reasonable attorney’s fees) incurred in enforcing the terms of this
Agreement, as permitted by law.

 

5

--------------------------------------------------------------------------------


 

14.                               Counterparts.  This Agreement may be executed
in counterparts each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.

 

15.                               Miscellaneous.  This Agreement may be
modified, only by a written instrument signed by the parties.  This Agreement
shall not amend or affect any written employee benefit plan of the Company, and
Goodwin’s benefits, if any, under such plans shall be governed by the terms of
each plan in which Goodwin is or was a participant.  No failure or delay by the
Company in exercising any right or remedy under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy preclude any other right or further exercise of any other right or
remedy. The recitals and any defined terms therein are incorporated into and
made a part of this Agreement.

 

16.                               Headings.  The headings used in this Agreement
are for illustrative purposes for the convenience of the Parties only.

 

17.                               Section 409A: This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Goodwin on account
of non-compliance with Section 409A.

 

* * * * * * *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

WILLIAM J. GOODWIN

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

 

/s/ William J. Goodwin

 

/s/ Archie M. Brown, Jr.

William J. Goodwin

 

Printed:

Archie M. Brown, Jr.

 

 

Its:

President and CEO

 

7

--------------------------------------------------------------------------------